EXHIBIT 99.1 CREDIT AGREEMENT (Five-Year Facility) Dated as of September 20, 2007 Among CATERPILLAR INC., CATERPILLAR FINANCIAL SERVICES CORPORATION, and CATERPILLAR FINANCE CORPORATION, as Borrowers THE FINANCIAL INSTITUTIONS NAMED HEREIN as Banks CITIBANK, N.A., as Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Japan Local Currency Agent ABN AMRO BANK N.V., BANK OF AMERICA, N.A., BARCLAYS BANK PLC, J.P. MORGAN SECURITIES, INC. and SOCIÉTÉ GÉNÉRALE, as Arrangers and CITIGROUP GLOBAL MARKETS INC., as Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods 11 SECTION 1.03. Accounting Terms 11 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES 11 SECTION 2.01. The Revolving Credit Advances; Allocation of Commitments. 11 SECTION 2.02. Making the Revolving Credit Advances. 12 SECTION 2.03. Terms of Japan Local Currency Facility. 14 SECTION 2.04. Fees 16 SECTION 2.05. Reduction of the Commitments; Bank Additions 17 SECTION 2.06. Repayment of Advances 18 SECTION 2.07. Interest on Advances 18 SECTION 2.08. Interest Rate Determination 20 SECTION 2.09. Prepayments of Advances 21 SECTION 2.10. Increased Costs; Capital Adequacy; Illegality 21 SECTION 2.11. Payments and Computations. 23 SECTION 2.12. Taxes 24 SECTION 2.13. Sharing of Payments, Etc 25 SECTION 2.14. Tax Forms 25 SECTION 2.15. Market Disruption; Denomination of Amounts in Dollars. 26 ARTICLE III CONDITIONS OF LENDING 26 SECTION 3.01. Conditions Precedent to Initial Advances 26 SECTION 3.02. Conditions Precedent to Each Borrowing 27 SECTION 3.03. Conditions Precedent to Certain Borrowings 27 ARTICLE IV REPRESENTATIONS AND WARRANTIES 28 SECTION 4.01. Representations and Warranties of the Borrowers 28 SECTION 4.02. Additional Representations and Warranties of CFSC and CFC. 29 ARTICLE V COVENANTS OF THE BORROWERS 29 SECTION 5.01. Affirmative Covenants 29 SECTION 5.02. Negative Covenants 32 SECTION 5.03. Financial Covenant of Caterpillar 32 SECTION 5.04. Financial and Other Covenants of CFSC 32 ARTICLE VI EVENTS OF DEFAULT 33 SECTION 6.01. Events of Default 33 ARTICLE VII THE AGENT 35 SECTION 7.01. Authorization and Action 35 SECTION 7.02. Agent’s Reliance, Etc 36 SECTION 7.03. Citibank and Affiliates 36 SECTION 7.04. Bank Credit Decision 36 SECTION 7.05. Indemnification 36 SECTION 7.06. Successor Agent 37 SECTION 7.07. The Arrangers 37 ARTICLE VIII MISCELLANEOUS 37 SECTION 8.01. Amendments, Etc 37 SECTION 8.02. Notices, Etc 38 SECTION 8.03. No Waiver; Remedies 39 SECTION 8.04. Costs, Expenses and Taxes 39 SECTION 8.05. Right of Set-off 40 SECTION 8.06. Binding Effect 40 SECTION 8.07. Assignments and Participations. 40 SECTION 8.08. Governing Law; Submission to Jurisdiction; Service of Process. 42 SECTION 8.09. Caterpillar as Agent for the Borrowers; CFSC as Service of Process Agent for CFC 42 SECTION 8.10. Judgment Currency 43 SECTION 8.11. Execution in Counterparts 43 SECTION 8.12. Waiver of Jury Trial 43 SECTION 8.13. USA Patriot Act Notification 43 SECTION 8.14. Confidentiality 44 SECTION 8.15. Termination of Prior Agreement 44 ARTICLE IX CFSC GUARANTY 44 SECTION 9.01. The Guaranty 44 SECTION 9.02. Guaranty Unconditional 45 SECTION 9.03. Discharge Only Upon Payment In Full; Reinstatement in Certain Circumstances 45 SECTION 9.04. Waiver by CFSC 45 SECTION 9.05. Subrogation 45 SECTION 9.06. Stay of Acceleration 46 EXHIBITS Exhibit A Form of Note Exhibit B-1 Notice of Revolving Credit Borrowing Exhibit B-2 Notice of Japan Local Currency Borrowing Exhibit B-3 Notice of Allocation Exhibit B-4 Notice of Bank Addition Exhibit C-1 Form of Assignment and Acceptance Exhibit C-2 Form of Assumption and Acceptance Exhibit D Form of Opinion of Counsel for each of Caterpillar and CFSC Exhibit E Form of Opinion of Special New York Counsel to the Agent Exhibit F-1 Form of Compliance Certificate (Caterpillar) Exhibit F-2 Form of Compliance Certificate (CFSC) Exhibit G Form of Japan Local Currency Addendum CREDIT AGREEMENT (Five-Year Facility) Dated as of September 20, 2007 Caterpillar Inc., a Delaware corporation (“Caterpillar”), Caterpillar Financial Services Corporation, a Delaware corporation (“CFSC”), Caterpillar Finance Corporation, an entity organized under the laws of Japan (“CFC”), the financial institutions listed on the signature pages hereof and those financial institutions that become “Added Banks” pursuant to Section 2.05(c), in each case together with their respective successors and assigns (the “Banks”), Citibank, N.A. (“Citibank”), as agent (the “Agent”) for the Banks hereunder, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the Japan Local Currency Agent, agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.Certain Defined Terms.As used in this Agreement, the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “Accumulated Other Comprehensive Income” means for CFSC on any date of determination the aggregate amount, as such amount appears in CFSC’s financial statements, compiled in accordance with generally accepted accounting principles, of (x) CFSC’s translation adjustments related to its foreign currency transactions and (y) adjustments to the market value of CFSC’s derivative instruments, as such amounts are required to appear in CFSC’s financial statements pursuant to FASB 133. “Added Bank” means any Bank which becomes a Bank hereunder, or whose Commitment is increased (to the extent of such increase), pursuant to an Assumption and Acceptance as provided in Section 2.05(c). “Advance” means a Revolving Credit Advance or a Japan Local Currency Advance. “Agreed Currencies” means (i) Dollars, (ii) so long as such currency remains an Eligible Currency, Pounds Sterling, Swiss Francs and euro, and (iii) any other Eligible Currency which the Borrowers request the Agent to include as an Agreed Currency hereunder and which is acceptable to each Bank with a Revolving Credit Commitment; provided, that the Agent shall promptly notify each Bank of each such request and each such Bank shall be deemed not to have agreed to each such request unless its written consent thereto has been received by the Agent within five (5) Business Days from the date of such notification by the Agent to such Bank. “Agreement” means this Credit Agreement (Five-Year Facility) as it may from time to time be further amended, restated, supplemented or otherwise modified from time to time. “Allocated Commitment” has the meaning specified in
